


110 HR 1092 IH: To authorize the Secretary of Education to make grants to

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1092
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Weiner, Mr. Lynch,
			 Mr. Shays,
			 Mr. Ackerman,
			 Mr. Higgins,
			 Mr. Berman,
			 Mr. Scott of Georgia,
			 Ms. Schakowsky, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  educational organizations to carry out educational programs about the
		  Holocaust.
	
	
		1.Short titleThis Act may be cited as the Simon
			 Wiesenthal Holocaust Education Assistance Act.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress makes the following findings:
				(1)The Holocaust was
			 an historical event that resulted in the systemic, state-sponsored mass murders
			 by Nazi Germany of 6,000,000 Jews, along with millions of others, in the name
			 of racial purity.
				(2)Six States (California, Florida, Illinois,
			 Massachusetts, New Jersey, and New York) now mandate that the Holocaust be
			 taught in the educational curriculum, 11 States (Connecticut, Georgia, Indiana,
			 Nevada, North Carolina, Ohio, Pennsylvania, South Carolina, Tennessee,
			 Virginia, and Washington) recommend teaching the Holocaust but do not provide
			 sufficient funds to assist in the training and educating of teachers, and 3
			 States (Alabama, Mississippi, and West Virginia) have established councils or
			 commissions that promote Holocaust education.
				(3)The Holocaust is a
			 sensitive and difficult issue about which to teach, and to do so effectively,
			 educators need appropriate teaching tools and training to increase their
			 knowledge to enhance the educational experience.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To educate
			 Americans so that they can—
					(A)explore the
			 lessons that the Holocaust provides for all people; and
					(B)be less
			 susceptible to the falsehood of Holocaust denial and to the destructive
			 messages of hate that arise from Holocaust denial.
					(2)To provide
			 resources and support for education programs that—
					(A)portray accurate
			 historical information about the Holocaust;
					(B)sensitize
			 communities to the circumstances that gave rise to the Holocaust;
					(C)convey the lessons
			 that the Holocaust provides for all people; and
					(D)by developing
			 curriculum guides and providing training, help teachers incorporate into their
			 mainstream disciplines the study of the Holocaust and its lessons.
					3.Authority to make
			 grantsFrom any amounts made
			 available to carry out this Act, the Secretary may make grants under this Act
			 to educational organizations to carry out proposed or existing Holocaust
			 education programs.
		4.Use of grant
			 amounts
			(a)In
			 GeneralAn educational organization receiving grant amounts under
			 this Act shall use such grant amounts only to carry out the Holocaust education
			 program for which the grant amounts were provided.
			(b)RequirementsAn
			 educational organization receiving grant amounts under this Act shall comply
			 with the following requirements:
				(1)Continuation of
			 eligibilityThe educational organization shall, throughout the
			 period that the educational organization receives and uses such grant amounts,
			 continue to be an educational organization.
				(2)Supplementation
			 of existing fundsThe educational organization shall ensure that
			 such grant amounts are used to supplement, and not supplant, non-Federal funds
			 that would otherwise be available to the educational organization to carry out
			 the Holocaust education program for which the grant amounts were
			 provided.
				(c)Additional
			 ConditionsThe Secretary may require additional terms and
			 conditions in connection with the use of grant amounts provided under this Act
			 as the Secretary considers appropriate.
			5.Selection
			 criteria
			(a)In
			 GeneralThe Secretary shall award grant amounts under this Act in
			 accordance with competitive criteria to be established by the Secretary.
			(b)Consultation
			 With Holocaust EducatorsIn establishing the competitive criteria
			 under subsection (a), the Secretary shall consult with a variety of
			 individuals, to be determined by the Secretary, who are prominent educators in
			 the field of Holocaust education.
			6.ApplicationThe Secretary may award grant amounts under
			 this Act only to an educational organization that has submitted an application
			 to the Secretary at such time, in such manner, and containing such information
			 as the Secretary may require.
		7.Review and
			 sanctions
			(a)Annual
			 ReviewThe Secretary shall review at least annually each
			 educational organization receiving grant amounts under this Act to determine
			 the extent to which the educational organization has complied with the
			 provisions of this Act.
			(b)Imposition of
			 SanctionsThe Secretary may impose sanctions on an educational
			 organization for any failure of the educational organization to comply
			 substantially with the provisions of this Act. The Secretary shall establish
			 the sanctions to be imposed for a failure to comply substantially with the
			 provisions of this Act.
			8.Annual
			 reportNot later than February
			 1 of each year, the Secretary shall submit to the Senate and House of
			 Representatives a report describing the activities carried out under this Act
			 and containing any related information that the Secretary considers
			 appropriate.
		9.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Educational
			 organizationThe term educational organization means
			 an entity—
				(A)described in
			 section 501(c)(3) of the Internal Revenue Code of 1986;
				(B)exempt from tax
			 under section 501(a) of the Internal Revenue Code of 1986; and
				(C)organized and
			 operated for cultural, literary, or educational purposes.
				(2)Holocaust
			 education programThe term Holocaust education
			 program means a program that—
				(A)has as its
			 specific and primary purpose to improve awareness and understanding of the
			 Holocaust; and
				(B)to achieve such
			 purpose, furnishes one or more of the following:
					(i)Classes, seminars,
			 or conferences.
					(ii)Educational
			 materials.
					(iii)Teacher
			 training.
					(iv)Any
			 other good or service designed to improve awareness and understanding of the
			 Holocaust.
					(3)HolocaustThe
			 term Holocaust means the historical event that resulted in the
			 systemic, state-sponsored mass murders by Nazi Germany of 6,000,000 Jews, along
			 with millions of others, in the name of racial purity.
			(4)SecretaryThe
			 term Secretary means the Secretary of Education.
			10.RegulationsThe Secretary shall issue any regulations
			 necessary to carry out this Act.
		11.Authorization of
			 appropriationsFor grants
			 under this Act, there is authorized to be appropriated to the Secretary
			 $2,000,000 each fiscal year for five fiscal years, beginning with the first
			 fiscal year to commence after the date of enactment of this Act, to remain
			 available until expended.
		
